Appeal from an order of the Supreme Court, Erie County (Michael L. D’Amico, A.J.), entered June 29, 2011 in a proceeding pursuant to RPAPL article 13. The order, among other things, granted plaintiffs motion for leave to enter a deficiency judgment against defendants.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Centra, J.P, Fahey, Lindley, Sconiers and Martoche, JJ.